Citation Nr: 9926190	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for hypertension with 
arteriosclerotic heart disease and myocardial infarction, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

The veteran had active duty from February 1966 to April 1972 
and from September 1972 to August 1986.  He has asked that 
his claim files be returned to the RO for processing of 
additional issues.  This is appropriate in view of the 
additional evidence submitted, showing relevant treatment.  
Under these circumstances, the case is REMANDED to the 
regional office for the following development:

The additional evidence and issues should 
be reviewed, developed, and adjudicated 
by the RO as appropriate.

After review by the RO, if any appealed decision remains 
adverse to the appellant, a supplemental statement of the 
case should be issued.  Thereafter, subject to current 
appellate procedures, the case should be returned to the 
Board for further appellate consideration, if appropriate.  
The appellant need take no further action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


